Citation Nr: 1417641	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran and his wife testified before the undersigned at a Travel Board hearing; a transcript of this hearing is located in the Virtual VA electronic claims processing system.

Recently, additional evidence was received and initial RO consideration was waived.  See the October 2013 statement.

The issues of service connection for bilateral hearing loss and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not the result of his service.

2.  The Veteran's combat-related stressor is conceded.

3.  PTSD is as likely as not the result of service, but he is not shown to have any other psychiatric disorder related to military service.


CONCLUSIONS OF LAW

1.  Tinnitus is not shown to be due to disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  An acquired psychiatric disorder other than PTSD was not due to disease or injury incurred in or aggravated by military service.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To this end, VA must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA notice also should address all five elements of a service-connection claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA and non-VA records are associated with the claims file.  The Veteran was also provided with VA examinations.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at Travel Board hearing.  The hearing was adequate as the undersigned explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide these claims and the Veteran has been given ample opportunity to present evidence and argument in support of his claims.  

General Legal Criteria

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA" and Veterans Benefits Management System (VBMS)) portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
1. Tinnitus

The Veteran contends he first noticed his tinnitus in service and that it has continuing since that time.  See hearing transcript, page 9.

Although the diagnosis of tinnitus was noted on the March 2009 VA examination, there is no probative evidence that links the disorder to the Veteran's military service.  

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of tinnitus.  In particular, the medical history report he completed in May 1969 for separation shows he provided a negative response to having any ear problems.  In his May 2009 notice of disagreement, he explained that while he had tinnitus in service he did not realize what it was until he mentioned it during an examination in 2005.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  Due to the nature of the disorder, the Veteran is competent even as a layman to state he had experienced continuous tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  However, the Board does not find his statements to be credible.  

The Veteran offered no reasonable explanation for why he would wait more than 45 years after service to even mention the condition to a treatment provider despite his claim of having been aware of it since service.  Regarding his assertion he did not know he had tinnitus until 2005, an individual need not know the name of a disorder in order to report its symptoms.  Even if he did not report any problems at separation because he did not want to delay his discharge, as alleged in his substantive appeal, it still does not explain why he did not bring it to the attention of a medical provider within a reasonable time after service.  Because his statements are not both competent and credible, they are ultimately not probative.  Furthermore, since tinnitus is not a chronic disability listed under 38 C.F.R. § 3.309, his reports of continuity of symptomatology are not afforded the same deference as those chronic disorders and the provisions of subsection 3.303(b) do not apply.  Therefore, the Veteran's statement alone cannot establish continuity of symptoms. 

Although not dispositive, a lengthy period without complaint or treatment is a factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also weighing against the claim is the opinion offered by the March 2009 VA examiner.  The VA audiologist who reviewed the claims file, noted pertinent evidence, examined the Veteran, and included a rationale to support her opinion, provided the most probative evidence as to the nexus question.  The opinion, which was that tinnitus was less likely than not related to noise exposure in service is not refuted by any probative evidence of record.

Accordingly, the preponderance of the evidence is against this claim.  As such, the doctrine of reasonable doubt is not applicable and the claim is denied.  See 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


2.  PTSD

The Veteran's service personnel records confirm he served from March 1967 to May 1969 in Vietnam as an armorer.  His stressors include being around dead and rotting bodies, being in a fire fight in 1968, and generally being in fear of hostile military activity.  See January 2009 statement and hearing transcript, page 3.  His combat stressors are conceded.  See March 2009 stressor research.

As to entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39843 (2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran underwent VA examinations in March 2009 and March 2012.  As a result of these examinations, he was found to not meet the criteria for a PTSD diagnosis.  However, many VA treatment records, to include a recently submitted September 2013 mental health note by a psychologist that contained a diagnosis of PTSD, indicate the Veteran does have PTSD.  Also of record is a statement received in July 2011 that shows it was the opinion of a group of mental health professionals that the Veteran appeared to exhibit symptoms of PTSD as characterized by DSM-IV.  The statement added that it appeared as though combat events of extreme traumatic stressors and direct experiences with threatened death or serious injury appeared to manifest certain symptoms that would qualify as PTSD.

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is in equipoise as to a diagnosis of PTSD, so reasonable doubt is resolved in the Veteran's favor.

Since the Veteran has PTSD and there are records linking PTSD to the Veteran's stressors and combat, service connection for PTSD is warranted.

3. Psychiatric Disorders Other Than PTSD.

While the record contains psychiatric diagnoses other than PTSD, there is a lack of evidence linking any of these diagnoses to the Veteran's military service.  

On March 2009 VA examination, he was diagnosed with having a mood disorder, but this was attributed to his general medical condition.  More specifically, this was attributed to his stroke in 2004, which is not a service-connected disability.  The rationale was that the Veteran reported only having these symptoms after his stroke.

On March 2012 VA examination, the examiner diagnosed depressive disorder, that was more likely than not caused by or resulted from a stroke in 2004; therefore, not service related.  Similarly, the diagnosis of cognitive disorder, NOS, was also secondary to the stroke and not caused by or the result of military service.  During both of his VA examinations he reported an onset of symptoms related to depression and cognitive dysfunction after his stroke.

Indeed, the earliest reports of depression are found in a February 2005 VA treatment record and there is no evidence other than the Veteran's statements that link these disorders to military service.  The question of whether these current disabilities are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In this instance, the Board finds determining whether the criteria for a clinical psychiatric disorder are met is not within the realm of the Veteran's knowledge as a layperson.  Although he asserted having depressed feelings after service, he does not have the appropriate training, experience, or expertise to diagnose a psychiatric disorder nor is he competent to comment on its etiology.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.

A preponderance of the evidence is against the claim, so the benefit-of-the-doubt doctrine does not apply.  The claim, therefore, must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

The Veteran contends his bilateral hearing loss is the result of acoustic trauma in service.  Although the March 2009 VA examiner opined the Veteran's bilateral hearing loss was less likely than not related to his military service, the claims file also contains an August 2008 otolaryngologist consultation note that states the Veteran's bilateral high frequency sensorineural hearing loss is compatible with noise injury, which the examiner did nodt address.  The VA examiner also did not appear to consider the Veteran's report of ongoing hearing loss since service or have an opportunity to consider the Veteran's wife's testimony that he had hearing problems ever since she first met him in 1982.  In light of the conflicting evidence and to ensure the all pertinent evidence is considered, another opinion is needed.

The Veteran was also afforded a VA examination in connection with the claim for service connection for a stomach disorder.  The March 2009 VA opinion does not appear to have been based on a thorough review of the pertinent evidence since the physician based it on the Veteran only having an isolated episode of diarrhea in service when in fact the service treatment records show several complaints of stomach problems in service as well as an episode of mid-epigastric tenderness, functional gastritis, and pain in the periumbilical area.  See service treatment records in November 1966, April 1967, June 1967, October 1967, and February 1969.  Due to the inadequacy of this examiner's report, another examination is needed.

The Veteran's mother provided a statement in August 2008 in which she reported the Veteran had stomach surgery after having many problems with his stomach after service.  These records must be sought along with other record pertaining to stomach problems prior to February 2005.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of private treatment for hearing loss and stomach problems prior to February 2005.  In particular, inquire about past stomach surgery and treatment from Dr. P. D, his private family medical provider.  Also associate with the file pertinent ongoing VA treatment records since September 2013.  With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The schedule the Veteran for a VA audiology examination to determine the likely etiology of the Veteran's hearing loss.  Provide the examiner with the claims file and access to pertinent evidence that may be in Virtual VA and VBMS, but not in the claims file.  The examiner should review the claims file and obtain a complete history from the Veteran.

a) The examiner should provide an opinion, based on examination results, review of the record, contentions, testimony, and history of noise exposure, on whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is related to an in-service injury, disease, or event. 

b) In rendering an opinion, the audiologist must address the VA record that indicates the Veteran's high frequency sensorineural hearing loss is consistent with noise injury and the prior VA examiner's opinion that found no association between hearing loss and noise exposure in service.  

c) The opinion must contain a complete medical rationale explaining the reasoning used to reach any conclusion.

3.  Then schedule the Veteran for a VA gastrointestinal examination to determine the nature and likely etiology of the Veteran's claimed stomach condition.  Provide the examiner with the claims file and access to pertinent evidence that may be in Virtual VA and VBMS, but not in the claims file.  The examiner should review the claims file and obtain a complete history from the Veteran.

a) The examiner should provide an opinion, based on examination results, review of the record, contentions, testimony and lay statements, on whether it is at least as likely as not (a 50 percent or greater probability) that any current stomach disorder to include GERD is related to service to include complaints and findings noted in service treatment records in November 1966, April 1967, June 1967, October 1967, and February 1969.  

b) The opinion must contain a complete medical rationale explaining the reasoning used to reach any conclusion.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit remains denied, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


